                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON



 2                                                               Jan 31, 2019
                                                                     SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 R. ALEXANDER ACOSTA,                        No. 1:18-cv-03097-SAB
11 Secretary of Labor, United States
12 Department of Labor,                        ORDER OF DISMISSAL
13               Petitioner,
14               v.
15 WHEELER ROCK PRODUCTS,
16 L.L.C. (d/b/a/ WHEELER ROCK) and
17 WHEELER LOGGING (d/b/a/
18 WHEELER LOGGING COMPANY
19 and WHEELER LOGGING &
20 CONSTRUCTION),
21               Respondents.
22         Before the Court is the Parties’ Stipulated Motion to Dismiss, ECF No. 24.
23 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the
24 Court finds good cause to accept the stipulation and enter it into the record.
25        IT IS HEREBY ORDERED:
26 1. The Parties’ Stipulated Motion to Dismiss, ECF No. 24, is ACCEPTED and
27 ENTERED into the record.
28        2. The above-captioned matter is DISMISSED without prejudice.

     ORDER OF DISMISSAL ^ 1
 1        3. Any pending motions are dismissed as moot.
 2        4. The trial date and any remaining pretrial deadlines are stricken
 3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 4 this Order, to provide copies to counsel, and close this file.
 5               DATED this 31st day of January 2019.

 6
 7
 8
 9
10
11
12
13                                                  Stanley A. Bastian
14                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL ^ 2
